Citation Nr: 0940942	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-00 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to 
December 1995.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in pertinent part, denied entitlement to 
the benefit sought. 

A hearing was held before a Decision Review Officer (DRO) in 
September 2004. The Veteran also testified during a March 
2007 hearing at the RO before the undersigned Veterans Law 
Judge. Transcripts of these proceedings are of record. The 
Board previously remanded this case in November 2007 for 
further evidentiary development. 


FINDING OF FACT

Left carpal tunnel syndrome was not incurred or aggravated 
during military service.


CONCLUSION OF LAW

The criteria for service connection for left carpal tunnel 
syndrome are not met.          38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009);     38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The RO has informed the Veteran of what evidence would 
substantiate the claim  on appeal through VCAA notice 
correspondence dated from December 2003 and March 2008. The 
October 2004 Statement of the Case (SOC) explained the 
general criteria to establish a claim for entitlement to 
service connection. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). Furthermore, a March 2006 notice letter 
provided information concerning both the disability rating 
and effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, the initial VCAA notice correspondence was 
sent prior to issuance of the May 2004 rating decision on 
appeal, and thus met the standard for timely notice. The 
March 2008 VCAA notice did not comport with this requirement. 
However, the Veteran has had an opportunity to respond to the 
relevant VCAA notice in advance of the most recent August 
2009 Supplemental SOC (SSOC) readjudicating the claim. There     
is no indication of any further available evidence or 
information to be associated with the record. The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs) and records of VA outpatient treatment. The 
Veteran has also undergone VA examinations. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 
16 Vet. App. 370 (2002). The Veteran has provided several lay 
statements in support of the claim. She has testified during 
a DRO hearing, and a Travel Board hearing before the 
undersigned. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as an organic disease of the 
nervous system, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

The service treatment records (STRs) include the record of a 
February 1995 consultation for left shoulder pain. The March 
1995 report from a physical therapy clinic indicates 
complaints over the prior 2 months of left trapezius and 
shoulder pain, with no precipitating injury, worse with 
overhead activities. X-rays were within normal limits. The 
assessment was left trapezius postural strain. The 
prescription was a home treatment program with education on 
posture and stretching exercises. An April 1995 record 
denotes continued left trapezius postural strain. A May 1995 
record indicates upper lumber strain status post motor 
vehicle accident, and improving left trapezius strain. 

The report of a July 1995 separation examination is absent 
mention of carpal tunnel syndrome or symptoms localized to 
the left upper extremity.

The medical evidence post-service consists of two separate 
reports of VA medical examinations each of which express an 
opinion as to the etiology of left side carpal tunnel 
syndrome, and whether it is a service-related disorder. The 
report of a May 2003 VA orthopedic examination indicates that 
the Veteran's primary complaint was that of problems with the 
left upper extremity. There was present constant daily aching 
pain in the upper arm medial aspect and in the left posterior 
shoulder just above the shoulder blade area. There was an 
increase in symptoms when reaching overhead, and the Veteran 
took both prescription and over-the-counter pain relievers. 
There was also present more distal discomfort described as a 
numbness and tingling sensation. There was aching discomfort 
in the forearm due to occupational duties such as typing and 
writing. Carpal tunnel syndrome had been discovered in 
December 2002 through nerve conduction studies. The examiner 
noted review of the claims file. 

It was further stated that after review of the history, it 
was apparent that the Veteran probably was troubled with the 
mild manifestations of left carpal tunnel syndrome even while 
in the military as she was complaining of similar symptoms 
back then. The examiner observed that she definitely had the 
left shoulder and left upper extremity symptoms while in the 
military, and was seen on sick call several times for this. 
Also, she had a motor vehicle accident in 1995 which markedly 
aggravated the left shoulder and left upper extremity 
problems. A physical examination was completed. The diagnosis 
was, in part, left carpal tunnel syndrome, which was likely 
symptomatic during military service and could be considered 
service-connected. 

The Veteran then underwent an August 2009 VA examination of 
the peripheral nerves. The examiner noted on review of the 
claims file that treatment in February 1995 was for left 
shoulder pain, and neither that nor contemporaneous records 
demonstrated a diagnosis of carpal tunnel syndrome. There was 
no mention of carpal tunnel syndrome on the 1995 separation 
examination. Since service,              the Veteran reported 
having pain in the left shoulder region and also numbness and 
tingling sensation of the ring and middle finger. The Veteran 
reported that she had weakness of the left hand and that she 
would drop objects approximately twice per week. On a 
physical examination touch and pain sensation was found to be 
normal over the left ring and middle fingers and the entire 
left upper extremity. Left hand flexors and extensors and 
small muscles of the left hand showed no atrophy. Reflexes 
were normal. Tinel's and Phalen's tests were positive on the 
left side. 
The diagnosis was mild left carpal tunnel syndrome. The VA 
examiner expressed the opinion that the Veteran's left carpal 
tunnel syndrome was less likely than not due to her military 
service. The stated rationale was that service records showed 
no evaluation for left hand tingling and numbness, and no 
left carpal tunnel syndrome diagnosis was made. The examiner 
further opined that the Veteran's left carpal tunnel syndrome 
was less likely than not related to her complaints during 
active duty service of left shoulder and left upper arm pain. 
The rationale was that the Veteran was treated 
symptomatically for left shoulder pain, and no diagnosis of 
left carpal tunnel syndrome was made. The Veteran was also 
given a diagnosis of left trapezius muscle postural strain. 
According to the examiner, left shoulder problems and 
trapezius muscle strain did not cause carpal tunnel syndrome.

Where there are divergent medical opinions of record, it is 
the province of the Board to weigh these opinions and 
determine which to accept as the most persuasive. See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider 
and evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances). See also Schoolman v. West, 12 Vet. 
App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). In so 
doing, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another. Evans, 
12 Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In evaluating the probative weight of a medical opinion, VA 
will generally take into account factors such as the 
objective examination of the veteran, the knowledge and skill 
in analyzing the data, including that comprised in medical 
history, and the medical conclusion the physician reaches. 
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The 
opinion must further be considered as to the clinical data 
used to formulate the opinion, its rationale, or any other 
factors that would give it substance. Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). See also Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (in addition to clearly considering direct 
service connection, a medical opinion must support its 
conclusion with an analysis that may be considered and 
weighed against contrary opinions). 
 
Other factors for assessing the probative value of a medical 
opinion are the medical expert's access to the claims file 
and the thoroughness and detail of the opinion. Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000); Boggs v. West, 11 Vet. 
App. 334, 340 (1998). See also Bielby v. Brown, 7 Vet. App. 
260, 269 (1994) (medical opinion was of diminished 
evidentiary value when physician failed to review veteran's 
record before rendering an opinion).

Following review of the above, the most competent and 
probative evidence weighs against the finding that the 
Veteran's left carpal tunnel syndrome is incidental to her 
active military service. The Board has determined that the 
August 2009 VA examination and opinion is the more 
objectively substantiated pronouncement on the etiology of 
left carpal tunnel syndrome. While both medical opinions 
above were premised upon review of the claims file, the 
August 2009 examiner's opinion reflects a grounding in the 
true nature of in-service medical history, one which was 
absent for diagnosis, signs or symptoms of carpal tunnel 
syndrome. As the examiner stated, the only diagnoses therein 
were of left shoulder and trapezius muscle strain. Without 
any indication of carpal tunnel syndrome during service, 
there was no basis to link that claimed disorder to an 
incident of service. In comparison, the May 2003 VA 
examiner's observation that clinical signs of carpal tunnel 
syndrome first manifested in service simply is not persuasive 
without an actual record of the same. The August 2009 
examination further afforded consideration as to whether left 
shoulder and upper back problems alone could have caused 
carpal tunnel syndrome, and concluded that this was not 
possible. There is no opinion of record to the contrary, to 
indicate or suggest that documented shoulder and back strain 
caused or contributed to carpal tunnel syndrome. In summary, 
the August 2009 medical opinion is supported by a stronger 
rationale as it accurately reflects the service medical 
history. It is thus a more persuasive opinion on etiology.

Also significant if not directly discussed in the preceding 
opinions, is the lack of continuous symptomatology from 
separation from service up until the present regarding left 
carpal tunnel syndrome. The initial diagnosis of this 
disorder was not until 2002, more than six years post-
service. The absence of an ongoing medical history of the 
disorder claimed again weighs against the likelihood there is 
a causal relationship to service. See 38 C.F.R. § 3.303(b); 
Clyburn v. West, 12 Vet. App. 296, 302 (1999) (holding that 
medical evidence is generally required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology demonstrated, if the condition is not one 
where a layperson's observations would be competent). See 
also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In view of the above, the competent medical evidence 
disfavors the existence of a causal link between current left 
carpal tunnel syndrome and the Veteran's service. Inasmuch as 
the Veteran is a layperson, she cannot provide a competent 
opinion to establish the requisite causal link to service, 
absent consistent medical evidence. See Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 
 
For these reasons, the Board is denying the claim for service 
connection for left carpal tunnel syndrome. The preponderance 
of the evidence is unfavorable on the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for left carpal tunnel syndrome is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


